DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 is a dependent claim, but claim 6 does not state which claim it is dependent on.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said high-frequency, Bluetooth Low Energy type communication” in line 4; "said first signaling mode" in line 5; and “said second communication mode” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-5, 7 and 12 depend on claim 1; therefore, they suffer the same deficiencies.
Claim 8 recites the limitation “said high-frequency, Bluetooth Low Energy type communication” in line 4; "said first signaling mode" in lines 4-5; “said second communication mode” in line 9; and “the three channels” in line 7. There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and objection to claim 6.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art teaches using BLE communication in a vehicle to broadcast interrogation signals on three channels to receive a presence response from a BLE communication device carried by a user, and using dedicated data channels to communicate with the user BLE communication device once presence has been detected. But none of the prior arts teach or suggest a process or device to repeat the transmission of the interrogation signals and reducing and correcting the transmission power of the repeated interrogation signals to detect the user BLE communication device in a zone of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to detecting proximity of a user device to a vehicle: US 2004/0142732; US 20140188348; US 20150029010; US 20150235486; US 2018/0302859; US 9,894,492.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689